COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Humphreys


S. GREY FOLKES
                                            MEMORANDUM OPINION *
v.   Record No. 0726-00-1                       PER CURIAM
                                            SEPTEMBER 19, 2000
PAMELA A. FOLKES


           FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                      S. Bernard Goodwyn, Judge

            (Gregory S. Larsen; Roy, Larsen, Romm &
            Lascara, on brief), for appellant.

            (Henry M. Schwan, on brief), for appellee.


     S. Grey Folkes (husband) appeals from an order entered by the

circuit court on February 23, 2000.   On appeal, husband contends

the trial court erred by (1) making its modified award of spousal

support retroactive to the date of filing of the petition for

modification; and (2) refusing to find that husband had a change

in income sufficient to justify a material change in

circumstances.    Pamela A. Folkes (wife) seeks an award of

appellate attorney's fees.   Upon reviewing the record and briefs

of the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

See Rule 5A:27.



     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
                        Procedural Background

     In a final decree of divorce entered on May 22, 1992, the

trial court ordered husband to pay wife monthly spousal support in

the amount of $4,500.   In 1993, husband filed a petition to

decrease the amount of spousal support, and wife filed a petition

seeking an increase in spousal support.   By order entered June 24,

1994, the trial court denied both petitions and ordered husband to

continue paying $4,500 per month for spousal support.   In its

order, the trial court decreed that "all further matters

pertaining to spousal support are hereby transferred" to the

juvenile and domestic relations district court (juvenile court).

     On January 12, 1998, husband filed a petition with the

juvenile court to decrease his spousal support obligation.

Shortly thereafter, wife petitioned the juvenile court to increase

husband's support obligation.

     On May 27, 1998, the juvenile court granted husband's

petition and reduced husband's monthly spousal support obligation

to $2,500 beginning May 1, 1998.   The juvenile court denied wife's

petition for increased support and for attorney's fees.

     On May 29, 1998, wife noted her appeal to the circuit

court.

     The parties presented evidence at a September 8, 1999

hearing.   On September 9, 1999, the trial court ruled that "no

material change in circumstances has occurred which would

warrant an increase in the spousal award [to the wife]."       The

                                - 2 -
trial court also found that husband "has not shown a change in

his income sufficient to prove a material change in

circumstances which would warrant" a decrease in spousal

support; however, the circuit court found that wife was

voluntarily underemployed.   As a result, the circuit court

reduced husband's monthly support obligation to $3,250

"effective February 1, 1998, and that's based upon the

understanding that the petition was filed in January of 1998."

     By letter dated September 24, 1999, husband's attorney

asked the trial court to reconsider the retroactive application

of its award and "request[ed] that the Decree be effective

October 1, 1999."   By letter to counsel dated November 22, 1999,

the trial court indicated that, "[u]pon review of the authority

provided to the Court, the effective date for the modification

of spousal support granted by this Court will be October 1,

1999," the month following the trial court's ruling.   The trial

court directed husband's attorney to prepare and circulate an

order reflecting that ruling.    By letter dated November 29,

1999, wife's attorney objected to the trial court's new ruling

and asked that the trial court reconsider the matter before

"entering any Decree."   By letter to counsel dated December 13,

1999, the trial court declared its intention to "reconsider the

ruling in its letter of November 22, 1999" and to render a

ruling on the matter at the hearing "already on the Court's

docket for December 15, 1999."

                                 - 3 -
     On February 23, 2000, the trial court entered a final order

memorializing its decision.   In it, the trial court denied

wife's request for increased spousal support and granted

husband's request for a reduction in spousal support.   The trial

court ruled that husband shall pay monthly spousal support of

$3,250 per month "beginning March 1, 1998."    A transcript of the

December 1999 hearing was not made a part of the record.

         Retroactive Application of Circuit Court Order

     Although the trial court conveyed concurrent jurisdiction

to the juvenile court in 1994 pursuant to Code § 20-9(c), it

retained "continuing jurisdiction to consider those issues,

should it exercise its discretion to do so."    Crabtree v.

Crabtree, 17 Va. App. 81, 84, 435 S.E.2d 883, 886 (1993).

     Despite the absence in the Code of a statute expressly

allowing a trial court to modify and award spousal support

retroactively to the filing of the petition in juvenile court,

the legislature "did not ignore the possibility of altering

spousal support awards retroactively."    Reid v. Reid, 245 Va.
409, 412, 429 S.E.2d 208, 210 (1993).    By enacting Code

§ 20-112, the legislature "specifically addressed" and provided

for "retroactive modification" of spousal support orders "when

'proceedings are reopened to increase, decrease or terminate

maintenance and support for a spouse or for a child,' but only

'with respect to any period during which there is a pending

petition for modification, but only from the date that notice of

                               - 4 -
such petition has been given to the responding party.'"    Reid,

245 Va. at 412, 429 S.E.2d at 210 (quoting Code § 20-112).

"Whether to make modification of a support order effective

during a period when a petition is pending is entirely within

the discretion of the trial court."   O'Brien v. Rose, 14 Va.

App. 960, 965, 420 S.E.2d 246, 249 (1992).

     Code § 16.1-296(A) allows a party to appeal "any final

order or judgment of the juvenile court affecting the rights or

interests of any person coming within its jurisdiction."

          "[A]n appeal to the circuit court from a
          court not of record under Code § 16.1-136
          annuls the judgment of the inferior tribunal
          as completely as if there had been no
          previous trial. . . . [S]uch a trial de
          novo in the circuit court grants to a
          litigant every advantage which would have
          been his had the case been tried originally
          in such court."

Box v. Talley, 1 Va. App. 289, 292, 338 S.E.2d 349, 351 (1986)

(quoting Walker v. Department of Public Welfare, 223 Va. 557,

563, 290 S.E.2d 887, 890 (1982)).

     "Orders of the district court requiring support of a spouse

remain in full force and effect until reversed or modified by

the court to which an appeal has been perfected, or until the

entry of a decree in a suit for divorce instituted in a circuit

court, in which decree provision is made for spousal support."

Martin v. Bales, 7 Va. App. 141, 145-46, 371 S.E.2d 823, 826

(1988) (holding that juvenile court's award of spousal support

remained in force after circuit court heard husband's appeal but

                              - 5 -
failed in its divorce decree to address spousal support)

(emphasis added).

     Husband filed his petition for modification in the district

court in January 1998.    After wife appealed the juvenile court's

September 9, 1999 decision modifying the circuit court's

original 1993 award of spousal support, the circuit court

conducted a trial de novo.     Unlike the situation in Bales, the

circuit court specifically addressed spousal support in its

decree; therefore, its ruling annulled the decision by the

juvenile court.   All that remained was for the trial court to

exercise its discretion and determine what date, within the

range set forth by Code § 20-112, to require husband to make his

first modified support payment.    The record established that

husband filed his petition for modification in the juvenile

court on January 12, 1998 and wife received personal service on

February 10, 1998; therefore, the March 1, 1998 retroactive date

for the award to take effect was within the "period during which

there [wa]s a pending petition for modification."     Code

§ 20-112.   Accordingly, we find no error in the trial court's

ruling on this issue.

                    Modification of Spousal Support

     A party seeking modification of spousal support pursuant to

Code § 20-109, bears the burden of proving "both a material

change in circumstances and that this change warrants a

modification of support."     Schoenwetter v. Schoenwetter, 8 Va.

                                 - 6 -
App. 601, 605, 383 S.E.2d 28, 30 (1989).    "We will not disturb

the trial court's decision where it is based on an ore tenus

hearing, unless it is 'plainly wrong or without evidence to

support it.'"   Furr v. Furr, 13 Va. App. 479, 481, 413 S.E.2d
72, 73 (1992) (citation omitted).

     At the ore tenus hearing, husband testified his 1993 gross

income was $685,969 and his 1998 gross income was approximately

$686,000.   At the conclusion of the hearing, the trial court

found that "husband has not shown a change in his income

sufficient to prove a material change in circumstances, which

warrant a modification of support."     In so ruling, the trial

court explained that "husband's income in 1998 appears to have

been about the same as it was in 1993, the last full year before

the Court's previous ruling."   This decision is supported by

evidence and is not plainly wrong.

  Wife's Request for Costs and Attorney's Fees Defending Appeal

     Based on the circumstances of this case, we deny wife's

request for attorney's fees and costs.     See Gayler v. Gayler, 20
Va. App. 83, 87, 455 S.E.2d 278, 280 (1995) (denying request for

appellate attorney's fees where husband had reasonable grounds

for appeal).

     Accordingly, the decision of the circuit court is summarily

affirmed, and wife's request for fees and costs is denied.

                                                           Affirmed.



                                - 7 -